inception may become moot by the occurrence of subsequent events."    Id.
                   (internal quotation marks omitted). We conclude that the dismissal of
                   petitioner from the underlying district court case renders this petition
                   moot. According, we grant the motion and
                              ORDER this petition DISMISSED.




                                                                                   J.
                                                    Saitta




                                                    Gibbons
                                                             "924L
                                                                                   J.
                                                    Pickering




                   cc:   Hon. Stefany Miley, District Judge
                         Morris Polich & Purdy, LLP/Las Vegas
                         Seegmiller & Associates
                         Richard Harris Law Firm
                         Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                      2
             ofe